COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 EX PARTE                                                           No. 08-18-00146-CR
                                                  §
 TYRONE CAMERON.                                                       Appeal from the
                                                  §
                                                                County Criminal Court No. 1
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                     (TC# 20170C10013)
                                                  §

                                  MEMORANDUM OPINION

       Tyrone Cameron is appealing an order denying pre-trial habeas corpus relief. In his habeas

application, Appellant challenged the constitutionality of the information charging him with

harassment. The State subsequently dismissed the criminal prosecution against Appellant thereby

rendering this appeal moot. It is well established that an appellate court does not have jurisdiction

to decide moot controversies and render advisory opinions. See TEX.CONST. art. II, § 1; National

Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). If events occurring during

the pendency of the appeal cause the matter before the court to become moot, the appellate court

is prohibited from deciding it. See Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex.

2012). When the premise of a habeas corpus application is destroyed by subsequent developments,

the legal issues raised thereunder are moot.       See Ex parte Guerrero, 99 S.W.3d 852, 853
(Tex.App.—Houston [14th Dist.] 2003, no pet.)(mem. op.). Accordingly, we grant Appellant’s

motion and dismiss the appeal as moot.



January 11, 2019                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               2